DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to Information Disclosure Statement have been fully considered and are persuasive in view of the newly submitted IDS. 
Applicant’s arguments filed with respect to the objections to the drawings and specification have been fully considered and are persuasive in view of the amendments to the drawings and specification and remarks discussing the support for the changes.  The objections to the drawings and specification have been withdrawn. 
Applicant’s arguments filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.  
Applicant’s arguments concerning the prior art rejections of claims 1 and 25 are persuasive in view of the Amendment.  Accordingly, with the exception of the issues noted below and discussed in the interview summary, claims 1 and 25 and their dependents would be found allowable.  Rewarding claim 26, please see new grounds of rejection below, as requested by Applicant following the interview.  

Claim Objections
Claims 25 and 26 are objected to because of the following informalities: “comprising” appears to be missing after “a first evaporator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites the limitation “a second hot gas path that connects the first hot gas valve to the hot gas pipe of the first evaporator”.  This does not appear to have support in the disclosure.  It is believed to be in error for “a second hot gas path that connects the second hot gas valve to the hot gas pipe of the second evaporator”, which is the interpretation used by Examiner to expedite prosecution.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the second hot gas valve is a four-way valve having four inlet-outlet parts”.  Claim 1, upon which claim 4 depends, has been amended to recite “the second hot gas valve having a first inlet-outlet part and a second inlet-outlet part that are connected to the hot gas pipe of the second evaporator”.  This raises the issue of what relation, if any, the four inlet-outlet parts of claim 4 have to the first and second inlet-outlet parts of the second hot gas valve.  It is recommended to add to claim 4 “including the first inlet-outlet part and the second inlet-outlet part of the second hot gas valve” (paralleling what was set forth with respect to the first hot gas valve) to address this issue.  Claims 5-6 are rejected insofar as they are dependent on claim 4, and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 11, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 11, and 22 appear to merely reword what was set forth in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 12 and 23 are rejected insofar as they are dependent on claims 3, 11, or 22.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2010-0045199) in view of Cho et al. (EP 2868997): both previously cited.
Regarding claim 26, Kim discloses a refrigerator (see Abstract) comprising: 
a compressor configured to compress a refrigerant (see at least Figure 1, compressor #10); 
a condenser configured to condense the refrigerant compressed in the compressor (see at least Figure 1, condenser #20); 
a first connection pipe that connects an outlet of the compressor to the condenser (see at least pipe(s) between compressor #10 and condenser #20); 
a plurality of evaporators disposed at an outlet side of the condenser  and configured to evaporate the refrigerant (see at least evaporators #40/#40’), the plurality of evaporators comprising (i) a first evaporator (see at least evaporator #40’) comprising a refrigerant pipe (see at least pipe after #30’ passing through evaporator #40’) and a hot gas pipe (see at least pipes #50’/#60’) and (ii) a second evaporator (see at least evaporator #40) comprising a refrigerant pipe (see at least pipe after #30 passing through evaporator #40) and a hot gas pipe (see at least pipes #50/#60); 
a first hot gas valve disposed at the first connection pipe and configured to provide the refrigerant from the compressor to the first evaporator (see at least valve #70’: Examiner notes that “disposed at” does not require direct inline positioning, but refer also to the cited not relied upon art below also should the claim be amended to require direct inline positioning); 
a second hot gas valve disposed at the first connection pipe and configured to provide the refrigerant from the compressor to the second evaporator (see at least valve #70: Examiner notes that “disposed at” does not require direct inline positioning, but refer also to the cited not relied upon art below also should the claim be amended to require direct inline positioning), the second hot gas valve being disposed between the first hot gas valve and an inlet side of the condenser (see at least valve #70 located downstream of valve #70’); 
a first hot gas path that connects the first hot gas valve to the hot gas pipe of the first evaporator (see at least #50’/#60’/#70’); and 
a second hot gas path that connects the [[first]] second hot gas valve to the hot gas pipe of the [[first]] second evaporator (see at least #50/#60/#70).
Kim does not disclose a first valve disposed at the outlet side of the condenser and configured to be operated to introduce the refrigerant into at least one of the plurality of evaporators, the first valve including a first outlet and a second outlet; a first refrigerant path that connects the first outlet of the first valve to the refrigerant pipe of the first evaporator, the first refrigerant path being configured to carry the refrigerant such that the refrigerant is evaporated in the first evaporator; a second refrigerant path that connects the second outlet of the first valve to a first pipe of the second evaporator, the second refrigerant path being configured to carry the refrigerant such that the refrigerant is evaporated in the second evaporator (Kim instead discloses singular valves #25/#25’ with upstream junction performing the same function).  
Cho et al. teaches a first valve disposed at the outlet side of the condenser and configured to be operated to introduce the refrigerant into at least one of the plurality of evaporators (see at least Figure 1, valve #130), the first valve including a first outlet and a second outlet (see at least Figure 1, valve #130 having outlets to #101/#103); a first refrigerant path that connects the first outlet of the first valve to the refrigerant pipe of the first evaporator, the first refrigerant path being configured to carry the refrigerant such that the refrigerant is evaporated in the first evaporator (see at least Figure 1 path through valve #130 through pipe #101 which carries refrigerant that is evaporated in evaporator #150); a second refrigerant path that connects the second outlet of the first valve to a first pipe of the second evaporator, the second refrigerant path being configured to carry the refrigerant such that the refrigerant is evaporated in the second evaporator (see at least Figure 1 path through valve #130 through pipe #103 which carries refrigerant that is evaporated in evaporator #160)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Kim with a first valve disposed at the outlet side of the condenser and configured to be operated to introduce the refrigerant into at least one of the plurality of evaporators, the first valve including a first outlet and a second outlet; a first refrigerant path that connects the first outlet of the first valve to the refrigerant pipe of the first evaporator, the first refrigerant path being configured to carry the refrigerant such that the refrigerant is evaporated in the first evaporator; a second refrigerant path that connects the second outlet of the first valve to a first pipe of the second evaporator, the second refrigerant path being configured to carry the refrigerant such that the refrigerant is evaporated in the second evaporator, as taught by Cho et al., since the substitution of one known element (3-way valve as taught by Cho et al.) for another (singular valves with upstream junction as disclosed by Kim) would have yielded predictable results, namely simplifying the number of components in the refrigerator (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Allowable Subject Matter
Claims 1, 2, 7, 8, 10, 13, 15-21, and 24 are allowed.  Claim 25 would be allowed if the claim objection were addressed.  
Claims 12 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten such that the claims rejected under 35 U.S.C. 112(d) were cancelled or otherwise amended and the dependency corrected.  
Claims 4-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
	The prior art cited and not relied upon teaches both 3-way valve and 2 singular valves for refrigerant distribution between two evaporators in a refrigerator, and teaches disposition of defrost valve directly inline between the compressor and the condenser.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763